Opinion by
Mr. Justice Williams,
This appeal presents the same questions, and the record is in the same condition, as that of the appeal between the same parties just disposed of. It is not necessary to repeat what has been said in the opinion filed in that case. For reasons there *436fully stated, the decree in this ease is set aside together with all proceedings in the cause had after the ease was put at issue, except such as relates to the testimony of sick, aged, absent and way-going witnesses. Each party to pay its own cost made since the cause was at issue. Prior costs to abide final order.